Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 25, 2021

The Court of Appeals hereby passes the following order:

A21A0632. THERIAN WIMBUSH v. KAYLA T. MASON.

      Therian Wimbush, whose parental rights have been terminated as to numerous
children and who is presently incarcerated for three counts of cruelty to children in
the first degree, has filed a myriad of pro se lawsuits and petitions against individuals
involved in her cases below. In this action, Wimbush filed a petition for mandamus
against Kayla T. Mason, the case manager in her dependency proceeding. The
petition asserts that Mason failed to keep Wimbush updated on her children and failed
to facilitate sibling visits. Mason filed a motion to dismiss, and the trial court granted
the motion. Wimbush then filed this direct appeal.1 We lack jurisdiction.
      Under the Prison Litigation Reform Act, any appeal in a civil case that was
initiated by a prisoner must come by discretionary application. See OCGA § 42-12-8;
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Wimbush is
incarcerated, she was required to file an application for discretionary appeal in order




      1
         Wimbush initially filed her appeal in the Georgia Supreme Court, which
transferred the appeal to this Court after concluding that the case did not invoke its
jurisdiction. See Case No. S21A0178 (Oct. 5, 2020).
to appeal the trial court order. See Brock v. Hardman, 303 Ga. 729, 731 (2) (814
SE2d 736) (2018). Consequently, this direct appeal is hereby DISMISSED for lack
of jurisdiction.




                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/25/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.